Citation Nr: 9911205	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-13 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased (compensable) evaluation for 
service connected scar of the left calf.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico.  The RO denied entitlement to service 
connection for arthritis and confirmed a noncompensable 
rating evaluation for the veteran's service connected well 
healed scar of the left calf.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent evidence of record attributing a 
current arthritis disability to service or to an event or 
injury therein.

3.  The scar of the left calf is well healed, not tender, 
adherent, herniated, swollen, depressed, inflamed, or 
ulcerated and does not result in any functional impairment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The schedular criteria for a compensable rating 
evaluation for a scar of the left calf have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 
Diagnostic Code 7805 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Arthritis

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for arthritis.  38 U.S.C.A. § 5107(a) 
(West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
a person who submits a claim for benefits administered by the 
Secretary has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well grounded claim is described 
as one which is plausible, one that is meritorious on its own 
or capable of substantiation.  See Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet. App. at 75-76; King v. Brown, 5 Vet. App. 
19, 21 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has further held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).  Entitlement to service 
connection may also be granted for a chronic disease, i.e. 
arthritis, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's period of 
active duty.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1998).

The veteran contends that he has arthritis that was first 
manifested during his period of active service.  A report of 
the induction medical examination dated in November 1951 
completed at the time of the veteran's induction shows that 
upon clinical evaluation, the veteran's extremities, spine 
and other musculoskeletal systems were normal.  The examiner 
noted that the veteran reported frequent pain in joints - 
knee and elbow - accompanied by low fever, only occasionally.  
He had a high fever accompanied by headaches, pain in his 
joints, and dizziness two years ago, which lasted eight days.  
The veteran indicated that he had been seen by a doctor who 
prescribed calcium injections.

A report of the entrance medical examination dated in 
February 1953 shows that clinical evaluation revealed non-
disqualifying mild genu varum of the lower extremities.  No 
other pertinent abnormality was reported.  Service medical 
records show that the veteran hospitalized in April 1954 for 
headaches, fever, chills, and a rash.  In May 1954, it was 
reported that the skin rash was followed by desquamation and 
swelling and pain in both ankles.  A complete work-up was 
accomplished during his hospitalization, to include a muscle 
biopsy.  He was discharged from the hospital in June 1954 
with a diagnosis of scarlet fever. 

The February 1955 separation examination clinically evaluated 
the veteran's extremities, spine and other musculoskeletal 
systems were normal. 

Subsequent to service, a report of medical examination dated 
in March 1959 completed for the purpose of qualification for 
the Army Reserve, shows that the spine and other 
musculoskeletal systems were normal.  Genu varus of the lower 
extremities.

The veteran underwent a VA examination in January 1967.  An 
orthopedic examination revealed a diagnosis of a surgical 
scar of the left leg.  No other abnormality was reported.

Of record a private and VA medical records showing 
intermittent treatment for several disorders from 1980 to 
January 1997.  These records show that the veteran was seen 
at a VA outpatient clinic in June 1980 for pain in his left 
leg.  Private medical records show that the veteran reported 
occasional pain and numbness in the lower extremities.  
Private x-rays of the lumbosacral spine, conducted in October 
1981, showed small anterior osteophytes of L4 and L5.  A 
private x-ray report dated in September 1982 shows no 
abnormality involving the pelvis or coxofemoral joints.  
There was spina bifida occulta of the S1-S2.  X-rays of the 
left leg showed a doubtful linear defect distal left fibular 
shaft probably was a vascular groove to the bone and of no 
major clinical importance.  He was seen at a private facility 
in July 1984.  At that time he gave history of arthritis of 
the spine. 

Private x-rays, dated in December 1996, revealed osteophytes 
of the lumbosacral spine.  X-rays of the hips were within 
normal limits.  A private consultation record dated in 
January 1997 shows that the veteran reported having pain in 
all his joints and bones for years.  He reportedly neck, back 
and hand arthritis.  Examination of the back revealed 
tenderness and some limited motion.  The hands had moderate 
arthritic changes.

To summarize, the veteran is competent o to describe symptoms 
of a disability.  However, a layperson is generally not 
competent to render an opinion on a matter requiring medical 
knowledge, such as diagnosis or causation. See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992)  In this regard, the 
service medical records contain no definitive finding or 
diagnosis of arthritis.  While polyarthritis was suspected in 
May 1954, it was determined that the veteran had scarlet 
fever.  The first postservice evidence of arthritis is in the 
early 1980s, many years following the veteran's release from 
active duty.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a relationship between the current arthritis and 
the veteran's military service.  Therefore, pursuant to 
Caluza, his claim in not well grounded.  Since the veteran 
has not presented a well-grounded claim for service 
connection for a bilateral foot disability, the claim must be 
denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and that no further obligations exist 
upon VA under Robinette, 8 Vet. App. at 80.  

II. Left Calf Scar

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating evaluation for a well 
healed scar of the left calf is well grounded, in that he has 
presented a plausible claim. 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim. Upon a review of the records, it is the opinion of the 
Board that all evidence necessary for adjudication of his 
claim has been obtained.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

A review of the service medical records shows that in May 
1954, while the veteran was hospitalized for scarlet fever, 
he underwent a muscle biopsy from the left calf. The veteran 
underwent a VA examination in January 1967.  An orthopedic 
examination revealed a diagnosis of a surgical scar of the 
left leg.  In a February 1967 rating action the RO granted 
service connection for a scar of the left calf.  The RO 
assigned a noncompensable rating, which has remained in 
effect since that time. 

A VA examination was conducted in January 1997.  At that 
time, the veteran reported having had a left calf operation 
and referred to cramps and pains in the left calf area.  The 
examination revealed that on the left calf posteriorly, was a 
11/4 inches long, 1/2 inch wide, linear shape scar, brownish in 
color, not tender to palpation.  The scar was not swollen, 
depressed, or inflamed and had a good vascular supply.  There 
was no ulceration, no keloid formation, no adherence and no 
herniation.  It was said to be not cosmetically disfiguring 
and was not limiting the function of the part affected.  A 
diagnosis of well healed residuals of a scar of the left calf 
was provided.

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service connected 
disabilities.  See 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1998).  
The veteran has been evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998). Pursuant to this Code, scars are 
rated based upon the limitation of function of the affected 
part.  Scars, which are superficial and poorly nourished, 
which repeatedly ulcerate, warrant a 10 percent rating under 
Diagnostic Code 7803.  Scars, which are superficial and 
tender and painful on objective demonstration, warrant a 10 
percent rating pursuant to Diagnostic Code 7804.

The Board has reviewed all the evidence of record, including 
the statements advanced by the veteran.  The recent VA 
examination showed that the scar on the right was not 
cosmetically disfiguring. The examiner found no functional 
impairment relative to the scar.  The scar was described as 
not being tender or painful and there was no ulceration.  
Accordingly, it is the Board's judgment that an increased 
rating is not warranted.

The Board finds that the clinical data, which has been 
assembled in connection with the veteran's claim, 
particularly the recent VA examination, adequately portrays 
the extent of functional impairment attributable to the 
veteran's scar of the left leg. disability pursuant to 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  DeLuca v. Brown, 8 
Vet.App. 202 (1995). In rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, no potentially applicable 
provision provides a basis for a compensable rating 


ORDER

Entitlement to service connection for arthritis is denied.  
Entitlement to an increased (compensable) evaluation for 
service connected scar of the left calf is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

